internal_revenue_service number release date index number ------------------------- ------------------ --------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b01 plr-138683-14 date date legend taxpayer ------------------------- spouse ------------------ company -------------------------- year ------ year ------ year ------ year ------ x ------------ y --------- dollar_figurex ---------- dollar_figurex ------ dollar_figurex -------------------- dollar_figurex --------------- z --------------- dear ---------------------------- this responds to your letter dated date requesting a ruling that payments made by taxpayer to the united_states government are deductible under internal_revenue_code sec_162 ruling requested taxpayer requests a ruling that restitution payments made to the united_states government during year are a deductible business_expense under internal_revenue_code sec_162 and not a fine or penalty under sec_162 plr-138683-14 applicable facts taxpayer is an individual who together with spouse file joint income_tax returns and utilize the cash_method_of_accounting on a calendar_year basis from year through year taxpayer was a consultant at company a partnership for tax purposes in year taxpayer became a principal in company and was treated as a partner for tax purposes taxpayer was assigned in year to a group that sold z company compensated taxpayer for work performed and paid bonuses specifically related to his work on z the united_states prosecuted company for activities related to its sale of z taxpayer entered into a cooperation agreement and pled guilty to two criminal counts the court sentenced taxpayer to x of incarceration y of probation a fine dollar_figurex and a dollar_figurex special assessment neither count provided for forfeiture or restitution however taxpayer agreed to pay restitution as part of the plea agreement in an amount to be determined by the sentencing court the sentencing court determined that the government’s actual loss was dollar_figurex and that taxpayer was responsible for dollar_figurex in restitution the restitution judgment was imposed separately from taxpayer’s punitive sentence the documents and representations provided by taxpayer indicate that the restitution judgment was intended to compensate the united_states and not serve a punitive purpose taxpayer unsuccessfully appealed the restitution judgment and paid the full restitution amount during year taxpayer represents that he has not received any indemnification or compensation_for any portion of the restitution payments and that company has denied liability to indemnify taxpayer law sec_162 provides that there is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_162 provides that no deduction shall be allowed under sec_162 for any fine or similar penalty paid to a government for the violation of any law plr-138683-14 sec_1_162-21 provides that for purposes of sec_162 a fine or similar penalty includes an amount_paid in settlement of a taxpayer’s actual or potential liability for a fine or penalty whether civil or criminal sec_1_162-21 provides that compensatory_damages paid to a government do not constitute a fine or penalty discussion to qualify as a deduction allowable under sec_162 an expenditure must satisfy a five part test it must be paid_or_incurred during the taxable_year be for carrying_on_a_trade_or_business be an expense be necessary and be ordinary commissioner v lincoln savings and loan association 402_us_345 an expenditure satisfying the five part test may nevertheless be excluded if it is a fine or similar penalty under sec_162 and sec_1_162-21 as a threshold matter we look at whether taxpayer’s payments to the united_states are for a fine or similar penalty under sec_162 and sec_1_162-21 sec_162 states that no deduction is allowed under sec_162 for any fine or similar penalty paid to a government for the violation of any law sec_1_162-21 provides that compensatory_damages paid to a government do not constitute a fine or penalty all of the facts in this case indicate that the payments were compensatory restitution first under the plea agreement with the united_states attorney it is clear that the taxpayer’s payment of restitution was intended to compensate the united_states for actual losses suffered as a result of taxpayer’s conduct second taxpayer received a punitive sentence of imprisonment and a fine third the restitution and sentence of imprisonment were made at different times independent of each other lastly the restitution was not made in lieu of forfeiture accordingly the restitution payments to the united_states were not a fine or similar penalty for purposes of sec_162 having concluded that a deduction under sec_162 is not precluded by sec_162 we look to whether the restitution payments arose from taxpayer’s trade_or_business and if so whether it is an ordinary and necessary business_expense rendering the payments deductible under sec_162 302_f2d_481 2nd cir the controlling test to distinguish business_expenses from personal or capital expenditures is the origin_of_the_claim_test 427_f2d_429 7th cir cert_denied 401_us_908 the origin_of_the_claim_test was first set forth by the supreme court in 372_us_39 in gilmore the court held that the controlling test of whether an expense is business or personal is to consider the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences plr-138683-14 upon the fortunes of the taxpayer see also 397_us_572 397_us_580 the tax_court has described the origin of the claim rule as follows quite plainly the origin of the claim rule does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts the inquiry is directed to the ascertainment of the kind of transaction out of which the litigation arose consideration must be given to the issues involved the purpose for which the claimed deductions were expended the background of the litigation and all facts pertaining to the controversy 59_tc_708 acq 1973_2_cb_1 in this case the taxpayer’s restitution payments resulted from the provision of services to company these services related to work on z that was performed at the direction of and with the full knowledge of taxpayer’s superiors at company it is clear that taxpayer’s illegal activities arose from ordinary business activities ie the provision of services to company’s clients under the origin of claim test taxpayer’s conduct was within the normal course of the business activities he performed for company -- regardless of the fact that they were subsequently determined to be in violation of law therefore after examining all the facts and circumstances the payments for restitution were a business_expense and not a personal_expense or a capital_expenditure furthermore taxpayer’s business_expense was ordinary and necessary if the restitution payments were not a capital expense were appropriate and helpful to the taxpayer’s business and were reasonable under the circumstances see 290_us_111 it is well settled that it is ordinary and necessary to defend and when necessary settle claims arising from a taxpayer’s trade_or_business see eg id 276_us_145 ditmars f 2d pincite 70_tc_584 revrul_80_211 1980_2_cb_57 taxpayer was no longer engaged in the trade_or_business at the time of the payments however this has no affect if the restitution payments would have been an ordinary and necessary business_expense had he still been engaged in the trade_or_business ditmars f 2d pincite 68_tc_294 revrul_67_12 1967_1_cb_29 based on the facts and circumstances taxpayer’s restitution payments were ordinary and necessary business_expenses taxpayer represents that the restitution payment was paid_or_incurred in year that he has not received any indemnification or compensation_for any portion of the restitution payments and that company has denied liability to indemnify taxpayer conclusion and ruling plr-138683-14 based solely on the facts and representations submitted we conclude and rule as follows under the origin_of_the_claim_test taxpayer’s restitution payments made to the united_states had their origin in the conduct of taxpayer’s trade_or_business an examination of all the facts indicates that the restitution was an ordinary and necessary business_expense and not a personal_expenditure or capital_expenditure in addition the restitution payments were not for a fine or similar penalty for purposes of sec_162 accordingly taxpayer’s restitution payments made to the united_states during year are deductible under sec_162 disclaimers and limitations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely andrew m irving senior counsel branch income_tax accounting
